Cite as: 549 U. S. ____ (2007)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
RACHEL HAAS, CAROL HAAS, AND RICHARD HAAS v.
    QUEST RECOVERY SERVICES, INC., ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

             No. 06–263.   Decided January 16, 2007 


   The motion of the United States for leave to intervene is
granted. The petition for a writ of certiorari is granted.
The judgment is vacated and the case is remanded to the
United States Court of Appeals for the Sixth Circuit for
further consideration in light of 28 U. S. C. §2403(a) to
consider the views of the United States.
   JUSTICE GINSBURG, concurring.
   I concur in the Court’s order granting the petition for
certiorari, vacating the Court of Appeals’ judgment, and
remanding for consideration of the United States’ views in
light of 28 U. S. C. §2403(a). The United States points out
that had the Sixth Circuit attended to United States v.
Georgia, 546 U. S. 151 (2006), it might not have reached
the question whether Title II of the Americans with Dis
abilities Act of 1990, 104 Stat. 337, as amended, 42
U. S. C. §12131 et seq., abrogated the State of Ohio’s Elev
enth Amendment immunity with respect to petitioners’
claims. That is so because the Court of Appeals also held
that petitioners failed to state a claim for relief against
Ohio under Title II. I write separately to note that two
aspects of the Sixth Circuit’s alternative rulings are puz
zling, calling into question the adequacy of those rulings to
support the Court of Appeals’ judgment.
   First, petitioners alleged that Ohio discriminated
against Rachel Haas by failing to ensure that she was
housed in a handicap accessible correctional facility. The
Court of Appeals held this claim barred by judicial immu
2         HAAS v. QUEST RECOVERY SERVICES, INC.

                    GINSBURG, J., concurring

nity, even though no judge was named a defendant in this
action. The court cited no authority for according the
benefit of judicial immunity to defendants who are not
judges.
  Second, petitioners asserted, as a discrete basis for
Ohio’s liability, the State’s ownership of the building
housing the private correctional facility to which Haas was
assigned. See Dept. of Justice, Civil Rights Division,
Disability Rights Section, Americans with Disabilities Act:
Title II Technical Assistance Manual §1.3000 (Nov. 1993)
(explaining that a public entity may be liable as a land
lord). The Sixth Circuit held that petitioners failed to
satisfy special “pleading requirements” set forth in John
son v. Saline, 151 F. 3d 564 (1998), for alleging a claim
against Ohio as a landlord. Under this Court’s jurispru
dence, however, federal courts ordinarily have no warrant
to impose heightened pleading standards not prescribed
by statute or rule. See, e.g., Leatherman v. Tarrant
County Narcotics Intelligence and Coordination Unit, 507
U. S. 163, 168 (1993). Neither Johnson nor the decision at
hand offers any justification for applying special pleading
rules to Title II claims.
  If, on remand, the Court of Appeals again holds that
petitioners failed to state a claim under Title II, this Court
would benefit from a fuller statement of the reasons un
derlying that decision. Further review here would also be
aided if, on remand, the Sixth Circuit clarified whether
any aspect of Ohio’s Title II liability was covered by the
settlement agreement the parties entered into while this
case was pending in the District Court. Ohio here con
tends that, as part of that agreement, it has been released
from Title II liability as a landlord. The Sixth Circuit
stated only that the parties settled Ohio’s liability as a
landlord under a different statute, the Rehabilitation Act,
and petitioners do not concede that they have released
their Title II landlord-liability claim.